834 So. 2d 291 (2002)
Mario GONZALEZ, Appellant,
v.
Aurora GONZALEZ, Appellee.
No. 3D02-1922.
District Court of Appeal of Florida, Third District.
December 23, 2002.
*292 Perez-Abreu & Martin-Lavielle and Javier Perez-Abreu, Coral Gables, and Andy W. Acosta, for appellant.
Maurice Jay Kutner, Miami, and Rand S. Lieber, Sanford, for appellee.
Before SCHWARTZ, C.J., and COPE and GODERICH, JJ.
PER CURIAM.
Mario Gonzalez appeals a temporary support order. We conclude that the amount is supported by the record and that the order is sufficiently specific for purposes of review here. See Broadfoot v. Broadfoot, 791 So. 2d 584 (Fla. 3d DCA 2001).
The appellant argues that reversal is required by the decision in Fleischfresser v. Accursio, 833 So.2d 803(Fla. 3d DCA 2002). We disagree. In that case, the trial court's order failed to differentiate between child support and temporary alimony. More particularized findings were needed in order to permit appellate review. There is no child support issue in the present case and, in our view, the record adequately supports the amount awarded.
Affirmed.